DETAILED ACTION
This is in response to the telephone communication with William Lee on 9/10/21 requesting an updated notice of allowance to the original notice of allowance that was mailed on 8/4/21.

Allowable Subject Matter
1.	Claims 1 thru 20, and 41 are allowed.  The following is an examiner’s statement of reasons for allowance: The references of record, either singularly or in combination, do not teach or suggest at least an organic light emitting diode display, comprising, the semiconductor layer including a doped area and two undoped areas with the doped area disposed between the two undoped areas; a first insulation layer that covers the semiconductor layer; a first conductor on the first insulation layer, wherein the first conductor overlaps a portion of the semiconductor layer that includes the doped area and two undoped areas in plan view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
September 12, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815